Mr. JUSTICE TRAPP, dissenting: The opinion takes the position that the letter of the Director of Agriculture, dated August 4th, was a final determination that the horse was eligible to participate in the race. The conclusion of the majority disregards all actions of the Director following the filing of the protest, i.e., the racing of the third heat with an additional horse and the fact that the Director determined not to pay the purse to the owner of King. Finally, the pleadings filed in behalf of the Director deny that the horse was the winner. It is to be concluded from the record that the protest of eligibility was timely filed on the day of the race as the notice to the other entrants simply stated that “through inadvertence” the name of the horse had been omitted from the list. It is clear that as of August 4th, the Director had not made any final determination of eligibility in the light of the protest filed by the other owners. His subsequent actions are essentially consistent with the conclusion that following the protested race the Director determined that there was a failure to comply with the rules and that the horse, King, was not a winner. It is clear that the announced conditions of the race were the rules of the Association and that such rules provided that in the event of a protest at the start of the race, the judges, in the absence of evidence which would exclude a horse, should permit the horse to race and subsequently transfer the prize to the hearing procedures of the Association for final determination. The record shows that all parties submitted the case to the jurisdiction of the Association, proceeding both through hearing and review. There was no challenge of the procedure until the decision was adverse to this horse. It is held that the Director could not follow the rules of tire Association because they had not been filed with the Secretary of State as “Rules” of the Department of Agriculture. Ch. 127, par. 263 through 266. Paragraph 264 defines a “Rule” as a matter of general application to implement or make specific the law administered, but specifically excludes matters not generally affecting the rights or procedures available to the public. It is very doubtful that the “conditions of the race” generally affect the rights or procedures available to the public, but even if it be assumed that the statute applies, the published conditions of the race provided: “If any condition arises not covered by these conditions, the Department of Agriculture reserves the right to decide any question.” It seems apparent that the filing of a protest of eligibility of the horse is such a condition contemplated by this provision. The record clearly shows no decision of the Director following the race held under protest. By such stated terms, if the Director was not bound to permit the Association to determine the winner of the protest race, he was bound to make the determination himself. The Association is more than a mere stakeholder. Upon the evidence, it is a responsible organization which pursuant to rules and contracts with its members held out to them with official sanction, however mistaken, a procedure for settling grievances in respect to the race. Having received the fund under conditions of trust, it is fair and just that in disposing of the fund it may rightfully assert on behalf of its members that appropriate officials make a decision upon the questioned race. While mandamus may not compel an official to exercise his discretion in a specified manner, it is proper to direct such official to proceed with the exercise of his discretion. People ex rel. McGrady v. Carmody, 104 Ill.App.2d 137; 243 N.E.2d 19. I would reverse the order of the trial court that the Director pay the prize money to the petitioner, and remand with directions that the court order the funds held by the Association be paid to the Director and that he proceed to determine the winner of the race and the proper disposition of the prize money.